UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1252


CALVIN EARL BROWN,

                Plaintiff - Appellant,

          v.

SEARS   HOLDING   MANAGEMENT  CORPORATION,   d/b/a  Kmart
Corporation #7080; THOMAS M. COLCLOUGH, Director US EEOC,
Raleigh Area Office; STEVE DOOLEY; RAJENONAKYMAR PATEL;
JAYESH PATEL,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Dever, III,
Chief District Judge. (4:14-cv-00033-D)


Submitted:   May 21, 2015                  Decided:   May 26, 2015


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Calvin Earl Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Calvin    Earl    Brown       appeals        the     district       court’s    order

denying    his    motion       to    reconsider       the    court’s       earlier    order

denying him leave to proceed in forma pauperis.                            The denial of

in forma pauperis status is immediately appealable.                           Roberts v.

U.S. Dist. Ct., 339 U.S. 844, 845 (1950) (per curiam).                           We have

reviewed   the    record       and    find    no    abuse     of   discretion        by   the

district court in denying Brown’s motion to reconsider under

Fed. R. Civ. P. 60(b).              MLC Auto., LLC v. Town of S. Pines, 532
F.3d 269,     277   (4th     Cir.     2008)      (providing       review     standard).

Accordingly,     we     deny    leave    to       proceed    in    forma    pauperis      and

dismiss.

                                                                                DISMISSED




                                              2